09-01161-smb   Doc 383-3   Filed 10/29/18 Entered 10/29/18 18:59:19   Exhibit C
                                  Pg 1 of 14




                           EXHIBIT C
              09-01161-smb                 Doc 383-3            Filed 10/29/18 Entered 10/29/18 18:59:19                             Exhibit C
                                                                       Pg 2 of 14

                                                  ORDER 39

                   EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT


contents                              ..                                                                            para.
1•
         Power to order depos1t1ons to be taken (0.39, r.1) ..................................... ..                 39/1   39/0/1
         Where person to be examined is out of the jurisdiction (0.39, r.2) ............ ..                          39/2
2
3'       Order for issue of letter of request (0.39, r.3) .........................................._. .. ..         39/3
3A·,     Examination otherwise th8:n on oath (0.3_9, r:3A) ........................................ .              39/3A
4        Enforcing attendance of witness at examination (0.39, r.4) ...................... ...                       39/4
5·
e:
         Refusal of witness to attend, be sworn, etc. (0.39, r.5) .............................. ..                  39/5
         Appointment of time an~ place for examination (0.39, r.6) ........................ ..                       39/6
7.       Examiner to have certain documents (0.39, r. 7) ......................................... ..                39/7
s.       Conduct of examination (0.39, r.8) ............................. ................................. ..       39/8
9.       Examination of additional witnesses (0.39, r.9) .......................................... ..               39/9
10.      Objection to questions (0.39, r.10) ................................................................      39/10
11..     Taking of depositions (0.39, r.11) ..................................................................     39/11
1'2.     Time taken by examination to be indorsed on depositions (0.39, r.12) .... .. .                            39/12
1§.      SP.ecial report by examiner (0.39, r.13) ... .. ............... ...... ............................. ..   39/13
14.      Order for payment of examiner's fees (0.39, r.14) ....................................... .               39/14
15.      Perpetuation of testimony (0.39, r.15) ......................................................... ..       39/15
16.      Examiners of the Court (0.39, r.16) ................................... .... ....................... .    39/16
17.      Assignment of examinations to examiners of the Court (0.39, r.17) ........... .                           39/17
18.      Obtaining assignment of examiner of the Court {0.39, r.18) ....................... .                      39/18
19.      Fees and expenses of examiners of the Court (0.39, r.19) ........................ ..                      39/19

Editorial Introduction
The ~ourtmay receive evidence in the form 9fdeposition sworn by witnesses before trial. A party                             39/0/2
mar rssue a summons for an order for the examination of witnesses within the jurisdiction so that
the1clidepositions may be tal(.en, or for the issue of a letter of request to a judicial authority in
an0 er counlry for the examination of witnesses there. Rules of court $overning the making of
~iof,i ap{lications and the conduct of examinations within the jurisdiction are found in thi
ft,fder._ he Orde r also contains provisions as to the appointment of Cour_t examiners, the
ru~ocauon of examinations ro them , and their remuneration.
Related Sources
• RSC, 0 .70 (Obtaining evidence for foreign courts, etc.)                                                                  39/0/3
FolThs
f!'e ~llowing Prescribed Forms in Appendix A are relevant to 0.39 (Vol. 2, Section IA, paras                                39/0/4
 ri,- 2i, to lA-35) :


: i:~
1
              0-31--Summons for examination within jurisdiction of witness before trial (0.39, r.l)
             o. 32-0rderfor examination withinjurisdiction ofwitness before trial (0.39, r.l)
       PF(No. 33-Summons for issue of letter of request to judicial authority out of jmisdiction
           0 .39, r.2)
1
       PFN o) · 34-0rder for issue ofletter ofrequest to judicial authority out ofju1isdiction (0.39,
•        r. 2
,      ~, ~ 0 - 35-Letter of request for examination of witness out ofjurisdiction (0.39, r.3)
         . ?· 36-Summons for appoinunent of examiner to take evidence of witness out of
1      pfunsdiction (0.39, r.2)
          . ~o. 37-0rder for appointment of examiner to take evidence of witness out of
         JUnsdiction (0.39, r.2)

~l8j~ wing Queen's Bench Masters' Practice Form is relevant to 0.39 (Vol. 2, Section IB, para.
          0


1
       PF7B-so1·1cttor
                  · 's undertaking
                               · as to expenses (0.39, r.3) 25 7


P~wer to order depositions to be taken (0.39, r.1)
far fu(l) The Court may, in any cause or matter where it appears necessary 39/1
the · e P~rposes ofjustice, make an order (in Form No. 32 in Appendix A) for
er s~Xammation on oath before a Judge, an officer or examiner of the Court
     Ille other person at any place, of any person.                ·
                                                            727
09-01161-smb      Doc 383-3         Filed 10/29/18 Entered 10/29/18 18:59:19                        Exhibit C
                                           Pg 3 of 14
     0.39, r.1
                                   EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT

                    (2) An order under paragraph (1) may be made on such terms (includin
                 in particular, terms as to the giving of discovery before the examination takf
                 place) a the Court thinks fit and may contain an order for the production 0 }
                 any docui:nen.t which appear to the Court to be necessary for the purpo es of
                 the exanunat.J.on.
        39/1/1     HISTORY OF 'R ULE-Amended        by S.I. 1984 No. 1051.

        39/1/2      Effect of rule-This is th ru.le under which the High Court makes its order for the evidell
                 to be taken in this country, before the trial, of a witness who will be unable to anend it. The rule ~e
                 however, not limited to the taking of evidence in this country, _and where it is sought to ta ts,
                 evidence abroad before a peciaJ examiner (i.e. a named individual) the order ,(.where theforei:
                 law a11ows it) i also made under this rule. Alternatively, an order can be made under r.2 (which
                 applies to an examination before tbe British Con ular Authority a pecial examiner in
                 convention country} or r.3 (which provides for the issue of a letter of request- i.e. a reque;t -to a
                 Court to take evidence-in any country abroad) or r.3 (whi h prov.ides for the i ue of a letter 0~
                 requesL in a convention country).                                                                     ~
                    Where the circumst.ances render it expedient in the intere ts ofjustice to do so, the Court h
                 power, instead of making an order for Lhe examination of a witness under this rt1,le, to adjourn th~
                 trial of an action under 0 .35, r.1, to the place wher the witness is, so as .to hear· the 0 ~
                 examination of Lhe wi mess as upon the trial it:selr (St. Edmundsb·ury ancl Ipswich Diocesan Board ,r
                 Financev. Clark []973) Ch. 323; [1973] 2 All E.R 1155) . For the practice in Admiralty actions
                 0.75 r.30 and para. 39/3/11.                                                     ·                ' ·
                                                                                                                         sel
        39/1/3     " In any cause or matter"-For "cause ' and "matter" see S.C.A. 1981, ..151. The order maybe
                 mape by the Court in any pending proceeding (Re Hewiu., e."' p. Hewitt (1885) 15 Q.B:.b. 159 at
                 163) including matrimoniaJ proceedings (see Family Proceedings Rules 1991, r.2.29 (SCP 1997
                 Vol .. 2, Pt 7) }, arbitrations ,(Arbitration Act 1950, s.1.2(6) (d)) and (in regard to evidence abroad)
                 proceedings ii1 a county court (County Courts Act 1984, s56). See also 0.107, r.3 at p<\ra. 107 /3.

        39/1/4      "The Court may . . . where it appears necessary for the purposes of 'justlce"- The
                 exercise of the power is discretionary (see Warnerv. Mosses (1880) 16 Ch.D. 100 at 102, CA) but
                 the u ual grounds on which the order is made for examination in thi country are (and alwa~
                 hav been) that the witness is too old and decrepit'to attend a trial or might die before the trial or
                 so ill that there is no prospect of his being able to attend the trial or, if a femaJe, is pregnant ~nd
                 likely to be delivered about fh~ Lime of the trial, or if I.he witness intends to leave the counl:J\y
                 ?efore the trial; and ·o rders are often made in such cases by consent.

        39/1/5     "For the examination on oath"-Thi includes cro s-examination-for example tlie
                 cro s-examination of a witne who has made an affidavit ( Concha v. Concha (1886) 11 App. Cas,
                 541) . Or an order may be made for the examination of a witne · who refu e to make an affidavil
                 (Warnerv. Mosses (1880) 16 Ch.D.100· ReSpringall [1875) W.N. 225).

        39/1/6     "Before a Judge, an officer or examiner of the Court or some other person'' -Tlte
                 pre ent practice in Ch.D (contrary to the practice laid down in Marquess of Bute v.Jamesabove')' 1s
                 to appoint a local special examiner where the evidence is to be taken outside I.:ondon. .An
                 examineroftheCourtwillbeappointed fora hearing in London.An examination beforeaj ud~
                 wiU on ly be ordered in the most exceptional cases and then only with the arproval ofth.ejudge.
                   A party who wishes the examination of a witness to Lake p lace before a udge rather than i J;1
                 examiner has the sub tantial burden of making out a sufficient case for sue an order and satisfy
                 the Master that it is a proper case for a J udge; and such an order will on ly rarely be made where the
                 greater authority of the Judge ,is needed, as where the witne i known to be recaJci~t ar
                 unruJy. If such an order 1s made, the powers of I.he Judge should be specifica lly defined m d1e
                 ord r which should explicitly tate that the ex~ination is to be before the Judge wiLhout an
                 option for il to be before an examiner as Lhe panie . may choose (see Re Brickman's Sett~m'!'4
                 Briclim(),n v. Goddard Trustee (fersey) Ltd (Note) [ 1982] l All E.R 336, sub nom.: Practice l)irut1011
                 (Chancery: Deposition) [1981) I W.L.R. 1560).                                                   . ..
                   Where ;:1n examination is sought to be taken before a Master of the Queen's Bench D1v1s1an,
                 the advice of the Senior Master hould be sought either direct or through the Ma ter's Secreuur
                 (Room E218).
        39/1ll     "At any place"-e.g. at th.ere idenc ofa witness who is too ill to attend (Re 81·adbrook (18891
                 23 Q.B.D. 226, CA) and anywhere in this country or abroad.

        39/1/8     "Of any person"-An order will not be made for the examination abroad ofa f<;>reign la'g~~
                 on a question of foreign law unless there i · difficulty in obtaining Lhe attendance of a,co?1f_t M.
                 witness here (Armour v. Walker (1883) 25 Ch.D. 638, CA; Lawson v. Vacuum Brahe Co.,             esc,
                 Moxham (1876) 1 P. O. 107 al 115, CA) or affidavit evidence will not be adequate for the purp

        39/1/9    The application-is made by summons to a Master or Distri tjudge and unle_ss by
                 must be supported by an affidavit setting out th circumstances in full detail, and inclu
                                                                                                                J~gs:;
                                                                                                                 1
                                                                                                                     1




                                                                  728
                                                                     0.39, rr.1-3
          09-01161-smb    Doc 383-3 Filed 10/29/18 Entered 10/29/18 18:59:19 Exhibit C
               EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT
                                              Pg 4 of 14
       fthewimes es to be examined (oras many of them as possible). IL should be made on the
  m,sO ef the summons for    directions, if possible, or by notice under it. Rarely, in a case of
  aring urgency an orde r has been made expartesubject to the right of the other party to apply to
  treme e the order on showing that it was not "necessary for the purposes ofjustice" (Bidder v.
  ~f1884) 26 Ch.D. 1, CA). Forms, App.A. No 31 and 32 (Vol. 2, Section lA, paras lA-29 and
'".im.
  The order-It can be made in such tenn and upon such conditions as the Court thinks fit ( e                 39/1/1 O
     9)-for example, in an exceptional case, on the applicant giving security for costs or paying
r:;a~;sts in any event. An order may, if necessary, be made for an article to be sent abroad for
 lh:  ntification by a witness ( Chapters v. Puttick [1898] 2 Q.B.160). The depositions are on the file of
        Court and may be inspe.c ted by any party to the cause or matte1· bu_t ~ay not be inspec~e~ by
                                                                         1
:tr:1}'.e(.her person, except with the leave of the Court (0.63, r.4, ncgauvmg Golastone v. Williams
  89~] 1 Ch. 47 at 54) .


  here person to be examined is out of the jurisdiction (0.39, r.2)
  2.-(1) Where the person in relation to whom an order under rule 1 is 39/2
required is out of he jurisdiction, an application may be made-
     (a) for an order (in Form No. 34 in Appendix A) under that rule for the
          i sue of a letter of request to the judicial authorities of the country iri
          which that person is to take, or cause to be taken, the evidence of
          that person, or
     (b) if the government of that country allow a person in that country to
          be examined before a person appointed by the Court for an order
          (in Form.No. 37 inAppendixA) under that rule appointing a special
          exami.n er to take the evidence of that person in that country.           .
  ~2} An application may be made for the appointment as special examiner of
a British consul in the country in which the evidence is to be taken or his
depnty-
     (a) if there sub ists with respect to that country a Civil Procedure
          Convention providing for the taking of the-evidence of any person in
          that country for the assistance of proceedings in the High Court or
     (b) with the consent of the Secretary of State.


Order for issue of letter of request (0.39, r.3)                     ·
   3,-(1) Where an order is made under rule 1 for the issue of a letter of 39/3
  e\lrest to the judicial au~horities.of a country to tak.e, or cau~~ to be tak~n, the
  Vl .ence of any per on m that country the followmg provision of this rule
  ha11tply.
lQd~ .    h_e party obtaining the order must pr.e pare the l~tter of request a11.d
Ap ge it. in the. Central O~~e, and the letter must be_ m Form No. 35 m
   0  enct1x A, with such vanatJ.ons as the order may require.
Qf;). ~the evidence of the person to be examined is to be obtained by means
the I:tten questions, there must be lodged with the letter of request a copy of
t-~a-~nte~rogatories and cross-in terrogatorie to be put to him on
     •olnauon              '
 €f!)    Ea~h · document ~odged under para&"raph (2) . or (3) must be
toun.mp~nied by a translaoon of the document m the official language of the
ofl:ic·1:y in which the examination is to be taken or, if there is more than one
ap . r~ l.a.nguage of tha~ country, in any one of thos~ la~gu~ges which is
ttnle,Ss~nate to the place m that country where the exammation 1s to be taken

c0 ~~try
       · the Senior Master has given a general direction in relation to that
   ('b) that n? translation need be provided~ or                          .
~li,gie offiaaJ language or one of the official languages of that country IS
Pe~~ Every.translation lodged under paragraph (4) must be certified by the
        n rnaking it to be a correct tran lation; and the certificate must contain a
                                                 729
09-01161-smb   Doc 383-3           Filed 10/29/18 Entered 10/29/18 18:59:19                        Exhibit C
                                          Pg 5 of 14
        J.39, r.3
                                      EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT

                    statement of that person's full name, of his address and of his qualification 8
                    for making the o·anslation.
                       (6) The party obtaining f?-e or~er must when he lodges in the Central
                    Office the documents ment10ned m paragraphs (2) to (5) also file in that
                    office an undertaking signed by him or his solicitor to be responsibl
                    personally for all expenses incurred by the Secretary of State in respect of th:
                    letter of request and, on receiving due notification of the amount of those
                    expenses to pay that amow1t to the Finance Officer of the office of the
                    Secretary of State and to produce a receipt for the payment to the proper
                    officer of the High Court.
           39/3/1     HISTORY OF   RULE-Amended by S.I. 1976 No. 337.

           39/3/2      Effect o~ ru_le ~rr:2 & 3)-These _rules provide the machinery for the_ examination of a perso
                    out of the Jttr1sd1ct1on. The exerose of the power under the e rules 1s a matter of discretionn
                    especially as the cost of taking evidence abroad is high and sometimes prohibitiv . The Court , •
                    apt to look most favourably upon the application ofa defendant residentabroad-l't'.ho has
                    chosen an English forum (see, perChittyj. in Rossv. Woodj,~rd (~894] 1 Ch: 4~; Newv._Burns (1894.)
                                                                                                                         n~!
                    64 LJ. Q. B. l 04, CA)-and least favourably upon the applicauon of a plamttff for his evidence 'to
                    be taken abroad, for he has usually chosen his tribunal (Ross v. WoodfQ'fd; Coch v. Alkoclt (1888) ~l
                    Q.B.D. 178, CA; Emanuel v. Soltykojf (1892) 8 T.L.R. 331). As regards other witnesses, a partu
                    cannot compel a witness in a foreign counu-y to attend Lhe trial, and therefore if the Coun i~
                    satisfied that (1) he is unwimng or unable to be present (2) the application is made bona fide (Re
                    Bo-ysc (188~) 20 Ch.D. 760) and with such promptn~s as not t~ cause unr~aso11:able delay (see
                    Langen v. 1 ate (1883) 24Ch.D. 522, CA) and (3) the Witness can give substant:Ial vtdence material
                    to the issue (Elnmann v. Ehrmann [1896] 2 C_h . 611) an order is often made. Blll many other
                    considerations may be relevant in all these cases. Reasonable attempts should first be made in.a
                    proper case, to obtain the evidence in other ways-through a witness here (Armour v. Walker
                    (1883) 25 Ch.D. 673, CA; Lawsonv. Vacu1tmBrake Co. (1884) 27 Ch.D. 137, CA; Lewisv. Kingsbury
                    (1888) 4 T .L.R. 629 ~t 639) by documents, by admission · or an order that the evidence may be
                    given on affidavit; and in the e days th cost of a journey by air is commonly less than tha_t of an
                    examination abroad.
                      ln the exercise of its discr tion to ecure "th ends of justice," the Court will not resU4in a
                    litigant from continuing proceedings commenced in a foreign country for the purpose of
                    obtaining pre-u-ial discovery of documents again t a non-party in the country where such
                    discovery is sought for the purposes of English proceedings (South Carolina Insurance Co. v.
                    Assurantie Maatschappij "De Zeven Provincien" N. V. [1987] A.C. 24).
                    Methods of obtaining evidence abroad (rr.2 & 3)

           39/3/3      Non-Conventio(I countries-If it is desired to obtain the taking of evidence under r.2 (i.t.
                    before a special examiner) in a country with which no conv<;ntion has been made, enquiry should
                    be made of the Masters' Secretary's Department (Room E218, R.CJ.) as to whether the locaJJaw
                    permits it. It is an available method in the case ofEgypt,Japan, Luxemburg, Roumahia; Sudar'I.
                    Switzerland and (probably) the Russian Federation and (possibly) other countries. lbs av-a:ilabJe
                    in respect of willing witnesses before a special examiner in the following non-convention
                    cou~tries: ~gentine, Bolivia, Brazil, Bul~aria, C~le, Cuba, Ecuador, Guatemala, Hondu~,
                    Mexico, Nicaragua, Panama and Costa llica, Persia, USA, Uruguay and VeneZLrela; and @nly
                    before the British Consular Authority in Colombia and Salvador. All state of the USAenf~r~e the
                    attendance of witnesses under this nile. Examination by a consular officer is permitted m ~Sia
                    Rica, Peru, South Africa and (except ofwiLnesses who are local national ) in Vietnam. These list,
                    are subject to alteration.
           39/3/4     Scotland and Northern Ireland-As to compelling attendance of witnesses in such cases, ·set
                    Campbell v. Atl.-Cen. (1867) L.R. 2 Ch. App.571. A speciaJ examiner is appointed.

           39/3/5      Bilateral Convention countries-In convention countries the taking of eviden~e ~n~er 2              ri
                    befor the Briti h Consular Authority is permitted, but in most of the e cou_ncne~ it is onof
                    permitted jn respect of willing witnesses, and in Hungary and Turkey only wilhng mtnesses
                    Bdtish nationality.                                                                                   tof
                      I fit is desired to designate as examiner a British consular officer in a foreign ·tate ~1e consr'SS a
                    H.M. S cretary of State for Foreign and Commonwealth Affairs must first be obtained, un ~t
                    convention has been entered into with the country in question, in which case no such con~!thd
                    required. The applicant hould apply to the Foreign Office. The answer will depend on _w ~itlilll
                    the laws of the foreign State admit of such procedure and whether the consul proposed 15
                    to undertake the commission.                                                    .               !) or h
                       It is common practice for the ord r to designate ''H.M. Consul (or Consul Genera
                    deputy."
                       Conventions have been made with the following counuies:

                                                                      730
                                                                                                   0.39, r.3
                    EVIDENCE BY DEPOSITION:
                09-01161-smb     Doc 383-3         EXAMINERS OF THE COURT
                                                    Filed 10/29/18   Entered            10/29/18 18:59:19 Exhibit C
                                                               Pg 6 of 14
      Austria                         Greece                         Poland
      -Selgium                        Hungary                        Portugal
      Croatia     .                   Iraq                           Serbia
      Czech Repubhc                   Israel                         Slovakia
       Denma1·k                       Italy                          Slovenia
        ~tonia                        Latvia                         Spain
       :Finland                       Lithuania                      Sweden
        France                        Netherlands                    Turkey
     . Germany                        Nmway
    Hsg1:1e Conven~ion countdes-Tbe Hague Convention on the Taking of E_'.vidence Abroa? in                39/3/6
Cl<til or Commercial Matters was concluded on March 18, 1970, and was rat:Ified by the Umted
Jtillgdom on July 16, 1.976, and came i~to forne on September 14, 1.976 (s.ee Cmnd. 6727_ (1~7_7) ).
T e Cenvention provides for ubstantiaUy the same matter of takmg evidence abroad m civil or
ca.mmefcial matte1·s as do 1..he bilateral Conventions referred to above, but the Hague Convention
is rnui'tilateral in its scope and operation. It appears that increasing use is being made of the
Hague Convention by the countries which have ratified it and where it has been brought into
r~:i:c'e.
   'The-countries to which the Hague Convention applies are:

       Au~tralia                      Netherlands
       Barbados                       Norway
       Belgium                        Portugal
       Cyprus                         Singapore
       Czech Republic                 Slovakia
      Denmark                         Spain
       Germany                        Sweden
      Finland                         United Kingdom
       France                         United Kingdom
      'Israel                           possessions (Gibraltar
       I1.aly                           and Hong Kong)
      Luxembourg                      United States of America
      Monaco                          United Sta~es possessions
 , ~r~edure on letter of request to Non-Convention countries (rr.2 & 3)-A letter ofrequest                 39/3ll
l~r~qu1red from th~ High Cour~ to a.f<:Jreign Court co ~ause the evidence co be ~en, and it may
eitrrer ask ~or the mterrogatones which accompany 1t to be pUL by the examiner (the usual
prieedure ~n many foreign Courts, where the Court alone puts the questions) or for the witnesses
19 ~.e !!~m'e d viva vo.ce u_pon th~ matters in. que,stion. i;h~ method .by letters of re9uest is now
~~ab~e .for all couau:1es, mcludmg Her MaJesty s D0mm1ons, ar.id ';11 some countnes (such as
~ t i:'.~) 1t1s the only available m ethod. Letters ofrequest are dealt with m the office of the Masters
   GJ"etary, Room E218, R.CJ.
re_ ~minions (rr.2 & 3)-Where in a civil proc.eeding a commission, mandamus, order or                      39/3/8
M9,uest, for ex_amination of witnesses is addressed to any Coun or Judge of a Court in Her
Ju_tscy ·s Domm!.on outofthejurisdiction of the Court ordering the examination, such Court or
adn)F iaY nominate a person to take the examination, and any depositions before him are
     1851 1
          e to the same extent as if taken before such Court or Judge.
l'ffi!~eJ o Justice,
~~
             & ~)-Letters of request appear to be the cheaper method. They are sent to the 39/3/9
         (rr.~
                     w.ho u.msmits them to the Master. The duty of taking evidence usually   is
  i~ue     to the District Judge.

tl-1:!::lce In ChD_and_QBD (rr.2 & 3)-1:he app:licati~n _is ,_nade to the Master on notice under 39/3/10
allowed ~ons for direcuons. If the other side desire to JOm m the letters of request they can be
~l>~te O do.so ~t the hearing. Wher~ it is desired to examine witnesses in different countries a
    :T:n ee apphcauon should be made m the case of each country.
1!li\y he rtam countries, incl~din~ those with which .co~ventions have been made, the evidence_
the,a_x::1-en    oi:aUy by exammauon and cross-exammauon. In such cases the names Ofa!Jents of
~llimenes a.r e mdorsed on the letters of request. Inquiry should be made at the Foreign and
    'W.'ltere wealt~ Office, whether evidence can be taken in th.i way.
on bihairth1 ev1dence is to be obtained by means of written questions the questions to be asked
qu(!stions O the applica!'1t s~ould b submitte.d to the other si~e in order tl_lat ~e may frame
i'llbtnitted for cross-exammanon, and the quest:Ipns to be asked m cross-exammat:Ion should be
Will net ento th~ app)ica~t to enable him ~o put further questio!1s in re-examin~tion. The !''fa~ter
rn~ be rn ~rtam obJecnons to the questions, they are left enttrely to the parues; but obJect:Ion
     l'he let; e at the tTial to admission of any of the evidence.
tl!t~, to /r of r~quest is prepared by the solicitor and is taken to the Masters' Secretary, Room
~\11 tl:rege ther With the questions (if any) the order and a signed undertaking by the applicant to
...,e coun xpenses (for Form see PF. No. 78 (Vol. 2, Section lB, para. lB-59) ). If tJ1e languag of
leq\lest a~ cone _med is not English there must also he supplied translations of the letter of
                questions certified by the solicitor.

                                                731
09-01161-smb       Doc 383-3         Filed 10/29/18 Entered 10/29/18 18:59:19                          Exhibit C
      0.39, r.3                             Pg 7 of 14
                                    EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT

                     In cases within this rule the letter ofrequest is th n si&ned by the Senior Masterand transmitt
                  to the Foreign and Co,;nmonwealth Office, for transmission to th : proper o utt; but .w here ~d
                  matter is urgenL it may be sent direcl to a Court in Her Majesty's Dominions.                            e
                     On return of the evidence it is fi led at the Ce ntral Office and notice given to the other side. lfi
                  a foreign language, a translation is made verified by the oath of the translator and filed. As to 11 "
                  at trial see 0.38, r.9.                                                                                se

        39/3/11      P~actlce In the Admiralt~ Court (rr.2 & 3)-Applicatioi:i is by , u17:1mons to. the Admiral
                  Reg1 tra.r; and wher the parties cannot agree as to the questJons, the difference 1s submitted tty
                  the R gistrar.                                                                                        o
                     T he practitioner should ascertain what copi es of pleadings , etc., should accompany the lette
                  of reque t. Copies of documents which have been filed in the Registry bould be sealed anrsct
                  lranslation verified.                                                                            '
                     The letter of request should b entitled in the name of the cause or action, and hould b
                  dated "at London on the                day of             in the year of our Lord one thou and nine
                  ),undred and            ." It is advisable to insert the name of all the witnesses. The order shottl~
                  be taken with the letters of request to the Mas~ers' ecretary, Room E214, with the usmu
                  undertaking for expenses, copies of the interrogatories (and when nece sary the cross,.
                  interr~gatories) with translation thereof, and a l o of any other documents which require to be
                  sent with them.
                    Applications to take evid nee abroad may be made on the day an which the petition is filed if
                  there will b serious difficulty in obtaining evidence later ( Valentine v. Valentine [1901] P. 283· see
                  Gribbon v. Gribbon (1907) 24 T . . R. 160) .
        39/3/12     Practice In the Family Division (rr.2 & 3)-Application is by summons to a Distri ·t Judge of
                  the Family Division, and the practice follows that prevail ing in the Admiralty Com e, see above.

        39/3/13      Procedure on letters of request to Convention countries (rr.2 & 3}-Letter of request fat
                  the taking of vidence out of the jurisdiction in respect of proceedings in any division of the High
                  Court are dealt with in the offi.c of the Masters' Secretary Room E214, Royal Cow·ts ofjustice
                  Strand, London, WC2A 2LL.                                                                            '
                     The convention · vary in detail and should be consulted in each case; generally speakiug they
                  provide for three alternative methods of obtaining evidence.                                    '
                     (a) Under r.3 by letter of request transmitted thr~>Ugh the Foreign Office for execution by the
                  fo reign judicial authori ty wh ich thereupon obtains the evidence giving effect so far as may b.e te
                  any special procedure indicated in the letter of request; or (b) under r.2(1) in the case of certain
                  countries, by le tter ofrequest requesting the foreign judicial authority Lo cause the evidence robe
                  taken by a Briti h consular or diplomatic officer; the ·appoin tment of the consular officer is made-
                  by the English Court under r.2(2): witnesses will be compelled to attend; or (c) under r.2(2) by a.
                  Brili b consular officer or some other fit and proper person nominated by I.he E.nglish Coun as a
                  special xaminer; attendance of witnes ·e \'fill not usually be enforced. Under th~ conventions
                  with France, th Czech Repu blic, G rmany, Turkey, Hungary, Iraq, Croatia, erbia, Slovakia;and
                  Slovenia a special exam iner must be a con ular authorit-y. ee generally Hinton' Evidence and
                   ervice Abroad, or inquire from the M~sters' Secretary, Room E218. T he practice generally
                  corresponds to the procedure as betwe n Letters of Request to non-Convention countries, except
                  thal the request under thi rule i signed by the enior Master, and th a·anslation mll$t be
                  certified by the solicitor to the applicant.

        39/3/14      Ascertainment of foreign law-British Law Ascertainment Act 1859 (rr.2 & 3)-ff, in an
                  action dependent in any Court within Her Majesty' dominion , it is in the opinion of sucl;l a
                  Court nece · ary or exp edienl for th proper disposal of such action to ascertain the (aw
                  applicable to th e facts of the case as administered in any other part ther of, on any poinron wb1eh
                  the Law of such other part i differ ntfrom that in which the Court is situate, the Court maydlreot
                  a ca e to be prepared setti ng forth the facts; and upon such cas being approved by such a Court
                  or Judge thereof, uch a Coun or Judge will settle the que tions of Jaw arising oul of the rune ?n
                  which the opinion of another ourt is desired, and pronounce an order remitting the sam.e,
                  together with the ca, e to the Court in uch other part of Her Majesty's dominions, being o~e of
                  the superior Courts thereof, whose opinion is desired upon the law administered b .'~,a
                  applicable to the facts set forth in such case. Any of the parties to the action may present a peuruod
                  to the Court whose opinion is to be obtained prayiug it to hear the parties or their coun el. ~r,
                  pronounce its opinion thereon in terms of the Act, or to pronounce its opinion witho_ut he:i-i;ng
                  parties or counsel.The Coun to which uch petition is presented will then pronounce its opu'),l~tl
                  upon I.he que ·tion oflaw submitted to it (1859 Act, .1).                                         . ri
                     Upon the opinion being pronounced, a eopy thereof~ certified by an officer of .tJ:ie C,o-u
                  pronouncing it, i given to each of the parties to U1e action by whom it.is required (ihul., ~:~- 11
                     Any of the parties to the action having obtained such c rtified co py, maylo~g th esameCw• · 1t~e
                  officer of the Court in which the action is depending, ·and may mak appl ication to the 0 u~
                  apply the opinion to the facts of the ~a e ( i~ul., s.3).      .       .                         , se i
                     An order for settleme n t of a ase lS obtamed on motton or by summon . The ~ t ~ ti·cn
                  brought int? ~ haID:bers and set~ed .there. A fair copy of the case including the quesaons 1~ the
                  made, and 1s identified by the s1gnatur of the Master to a memorandum at the foot or , effiae
                  margin as being the case remitted pursuant to the order. The case with the order, or an

                                                                    732
                                                                                                        0.39,,rr.3-5
      09-01161-smb   Doc
              EVIDENCE    383-3 Filed
                       BY DEPOSITION:   10/29/18OF Entered
                                      EXAMINERS            10/29/18 18:59:19
                                                   THE COURT                                                    Exhibit C
                                         Pg 8 of 14
  .     .    sually sent to a practitioner of the Court whose opinion is to be obtained, who takes the
*°~:!!! steps to obtain such opinion, and ·returns a certified copy thereof to the party having
   dl'of the proceedings. The certified copy is filed at the Central Office. An application to
:,ru~e opinion is made by motion in Court or summons at Chambers.

    amination otheryi,ise th~n o~ ~ath (0.39, r.3A)
   SA. Not:w:ithstandmg. ~e pr?VIS1ons of rule 1, where th~ person to be 39/3A
 xamined is out of the JUnsd1ct.1on that person may be exammed on oath or
affirmation or otherwise in accordance with the procedure of the country in
which the examination is to take place .
  .H1ST0&Y OF RULE-Added by S.I. 1984 No. 1051.                             39/3A/1

lnforclng attendance of witness at examination (0.39, r.4)
  4, Where an order has been made under rule 1-·                               39/4
     (a) for the examination ·of any person before an officer or examiner of
         the Court or some other person (in this rule and rules 5' to 14
         refe1red to as "the examiner") or
     (b) for the cross-examination before the examiner of any person who
         has made an affidavit which is to be used in any cause or matter,
the attendance of that person before th~ exa01iner and the production by him
of any d9cum~nt at the examination may ~e enforced by writ of subpoena in
Hke manner as the attendance of a witness and the production by a witness of a
document at a trial may be enforced;          .
  . Effect of rule-An order for the examination of a witness under r.l, is not an order.on the              39/4/1
'!l'ltness  to attend for examination ( tuart v. Balkis (1884) 50 LT. 479). In the great majority of
~es, the witne s is wi11ing to auend, and does attend, his examination voluntarily: but if the
'1¥1~tness is u_nwilling to attend or to produce docum(?nts voluntarily, be can be compelled to do so
0
    the service tipon him of the appropriate wdt of subpoena (see 0.38, r.14'; and App. A, Forms
" 0 (Vol. 2, Section lA, paras lA-26 to IA-28)).                   ·
                                                                       '
Refusal of witness to attend, be sworn, etc. (0.39, r.5} ·
 5.-(1) If any person, having been' duly summoned by writ of subpoena to 39/5
::rt.end before tlie examiner, refuses or fails to attend or refuses to be sworn for
   e purpose of the examination or to answer any lawful qu-e's tion or produce
any d?cument therein, a certificate of his refusal or failure, signed by the
exanun_er, must be filed in the District Registry (if any) in which the cause qr
:a:r IS pr?ceeding and otherwise in the Central Office, and upon the filing
re · .e certificate the party by whom the attendance of that person was
qr1ui~ed may apply to the Court for an order requiring that person to attend,
~b:. sworn or to answer any question or produce any document, as the case

      (i) An application for an order under this rule may be made ex parte.
a .. ) lf the Court makes an order under this rule it may order the person
rr;!~ whom the order is made to pay any costs occasioned by his refusal .or
pa:} A person who wilfully disobeys any order made against him under
       graph (1) is guilty of contempt of Court.                                                    ·
~h:l~:c~       of ~ule-[t is a condition precedent to the operation of thi rule, (1) that the witness
that the /ve_ een "duly summoned by writ of ubpoena" to attend before the examiner, and (2)
                                                                                                            39/5/1
S\vGllrt er ~rnficate of the examiner certifying the refu al or failure of the witness to attend or to be
'1led, l'he O ~ swer any lawful question or to produce any relevant document should fir t be duly
al>l!>licatiore . ter, application may be ma~efor an order to co~1p':1 the witness to attend, et~. S\tch
llndei: this~I 15 made ex pmte to the Practice Master or the D1stnct Judge; and such apphcanon
Gfth_e SUl>p ule should be supported by an affidavit, which should contain proof of the due service
Ce'.1:1li'ficate oena and notice to att nd before the examiner, and of the due filing of the exaotlner's
   ~w·          .
s~~:ltbttending 1
                             the appointment for cross-examination without having been seived with a
                    e taken to have waived the objection and is,bound to answer ( Cutlerv. Wright [1890]
                                                  733
09-01161-smb       Doc 383-3        Filed 10/29/18 Entered 10/29/18 18:59:19                      Exhibit C
                                           Pg 9 of 14
    0.39, rr.5-8
                                 EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT

                ~.N .. 28) . A liquidator, upon ,~horn an order for cross-_examination h~ been mad in ,
                wmdmg-up, need not be served WI th a subpoena befor a motion to compel his attendance can ba
                made, as he is an officer of the CourL (Re General Financial Bank [1888] W.N. 47).            e
                  The Masc r may direct a ummons to issue or notice to be ·e1ved upon the witness in order
                give hjm the opportunity of being heard before the making of th ord r . If the order is made to
                part.a the witness may apply under 0.32, r.6, to set aside the order.                        e:.:
                  The practice prescribed by this rule applie where a witness is summonecl by the Chance
                Master under 0.32, r.15 (Powell v. Mroitt (1887) 55 L.T. 728).                               ry
                   For committal proceedings for contempt of Court, see 0.52.


                Appointment of time and place for examination (0.39, r.6)
         39/6     6.-(1) The examiner must give the party on whose application the order
                for examination wa made a notice appointing the place and time at which.
                subject to any application by the parues, the examination shall be taken                       and
                 uch time shall, having r~gard to the convenience of the persons t~ he
                examined and all the circumstances of the case, be as soon as practicable after
                the making of the order.
                   (2) The party to whom a notice under paragraph (1) is given must on
                receiving it, forthwith give notice of the appointment to all the other parties.


                Examiner to have certain documents (0.39, r.7)
         39n      7. The party on whose application the order for examination before the
                examiner was made must furnish the examiner with copies of such of the
                documents in the cau e or matter as are neces ary to inform the examiner of
                the questions at issue in the cause or matter.                     .


                Conduct of examination (0.39, r.8)
         39/8     8.-( 1) Subject to any directions contained in the order for examination-
                      (a) any person ordered to be examined before the examiner may me
                          cross-examined and re-examined, and
                      (b) the examination, cross-examination and re-examination of persons
                          before the examiner shall be conducted in like manner as at the.trial
                          of a caus~ or matter.
                   (2) The examiner may put any question to any person examined before
                him as to the meaning of any answer made by that person or as to a1;1y. matter
                arising in the course of the exami!lation.
                   (3) The examiner may, if necessary, adjourn the examination from time to
                time.

       39/8/1     Effect of rule--The examination shall take place in the presence of the parties, their counsel,
                solicitors, or agents, and the witnesses ·hall be subject to cross-examination and re-examinati?n·
                  On the other hand, the examination is not held ·i n public and the examiner has a discretion
                whom he will admit in addition to the parties, their counsel, solicitors or agents and the witnesse
                who are being examined (Wright v. Wilkin (1858) 6 W.R. 643).
                  Where witnesses are directed to be cross-examined before an examiner Lhe order in which such
                witnesses sho~ld be e.x amined ought to be the same as if the proceedings had taken. pll!:ce ~
                Court, see Bnscoe v. Briscoe [1968) P. 501; [1966) 1 All 'E.R. 4"65; but see, however, as to tlte
                examiner's discretion, & Dore Call.e,-y (1890) 62 L.T. 758; Sltwrt v. Balius Co. Ltd (1884) 50 L.T.
                479.
                   The opening words of the rule namely "Subject to any directions contained in th.e o~der fer
                examination" enable the Court to give special directions for the conduct of the exammauon, ;;'
                that particular questions or interrogatories be put to particular witnesses: in such even~ e
                directions must be complied with, and it will then not be open to the examiner co depart om
                those directions in the course of conducting the examination.                            .        en
                   The examiner may allow a hostile witness to be treated as such by the party calling bun ( Ohls
                v. Terrero (1875) L.R. 10 Ch. 127).
                   An examiner of the Court may obtain the assistance of an interpreter (Marquess ofBute v.James
                (1886) 33 Ch.D. 157).                                                                   .    b ·ng
                   A solicitor or his managing clerk may conduct the examination, the proceedmgs tJ
                analogous to those in Chambers (Vimbos v. Meadowcroft (1901) 46 SJ.2).

                                                                734
                                                                                                    U.39, rr.8-11
     09-01161-smb
             EVIDENCEDoc     383-3 Filed
                        BY DEPOSITION:        10/29/18OF THE
                                          EXAMINERS          Entered
                                                                 COURT 10/29/18 18:59:19 Exhibit C
                                                Pg 10 of 14
  C mpanles Act 1985---As to the attendance of creditors of a company in .liquidation at an 39/8/2
   0
        inalion under s.561 of the above Act, see Re Grey's Brewery Co. ( 1883) 25 Ch.D. 400; Re Norwich
Eqti
t~[llb'teAssurance Co. (1884) 27 ~h.D. 515.             ..             . .         .
        examjnation under that ecnon cannot b unhsed to obtain 1nfonnauo·n relating to other
                                                                                            .

groc  'eerungs for wllich discovery has been refu d (Re North Australian Tenitory Co. (1890) 45
         87· see Re London and Northern Bank (1902) 50 W.R. 262, CA).
  11fspection refused of depositions taken under lhe section (North Australian Tenit.my Co. v.
   ld,sbroug!L Mon & Co. [1893] 2 Ch. 381). See Goldstone v. Williams [1899] 1 Ch. 47. "Answers
~v:en in an ~xamination under the section never can b used as evidence or as proof, except for
me      urpose of contradicting a witnes ; tlley are not taken as evidence in an action, but for tlle
 µJose of obtair~ing inform_ati~n to ena1?le the company or its liquidator to decide as t~
P
prGpriety of bringing or contmumg an act10n; they are noL and can never be used as proofs
(Nmh Australian Territ01y Co. v. Goldsbrough, Mort & Co., above, per Esh er M.R. at p. 386).


Examination of additional witnesses (0.39, r.9)
   9. The examiner may, with the written con ent of all the parties to the cause 39/9
or matter, take the examination of any person in addition to those named or
pvovided for in the order for examination and must annex such consent to
iihe original deposition of that person.

Objection to questions (0.39, r.10)
   10.-(1) If any person being examined before the examiner objects to 39/10
answer any que tions put to him, or if objection is taken to any such question,
that question, the ground for the objection and the answer to any such
qhlestion to which objection is taken must be set out in the deposition of that
person or in a statement annexed thereto.
   (2) The validity of the ground for objecting to answer any such question or
for 0~jecting to any such question shall be decided by the Court and not by the
exammer, but the examiner must state to the partie hi opinion thereon , and
the statement of his opinion must be set out in the deposition or in a
statement annexed thereto.
h' (3) If the Court decides against the person taking the objection it may order
  1m to pay the costs occasioned by hi objection.

  Effect of rule-Any objection by a witn s to answer any question put to him mu t be taken                 39/10/1
~~ the examiner, for it is received by him without objection, it cannot afterwards be rejected
"' V<t/11Son·v. Davies (1880) 5 Q.B.D. 26).
th~~ the ?!her hand, the ground of any objection LO a question must be stated and recorded in
mus .eL0~1t10~, and al~ough the e~~rrriner mu_ t _state his opi_ nio_n Uf>On sue~ objection ~ruch
matt a fs,o be 1ecorded m the deposition, tlle validity of U1e obJecuon 1s essentially and entlrely a
    ter or the Court, and not tlle examiner.

Taking of depositions (0.39, r.11)
he ~-(1) The deposition of any person examined before the examiner must 39/11
th en down by the examiner or a shorthand writer or some other person in .
de;pr~~ence of the examiner but, subject to paragraph (2) and rule 10(1) the
ne~siuon need not set out every question and answer so long as it contain as
    ·( )Y as may be the statement of the person examined.
     a
th~ 2 The.examiner may direct the exact words of any particular question and
appenswer .~ ereto to be set out in the deposition if that question and answer
     (3)ar to him to have special importance.
to signT_he. deposition of any person shall be read to him, and he shall be asked
lllay, a tt, 11?- the presence of such of the parties as may attend, but the parties
    If agree m wntirig to dispen e with the foregoing provision.
Go so Phrson refuses to sign a deposition when asked under this paragraph to
    ,(1(r e ex.a1:°iner must ign the deposition.
th:~ ex h~ ongmal deposi tio? of any person authenticated by the si_gnature of
dls~c~min~r before whom 1t was taken, must be ·s ent by the examiner to the
<>thel'Wi registry (if any) in which the cause or matter i proceeding and
           se to the Central Office and shall be filed therein.
                                                735
09-01161-smb Doc 383-3             Filed 10/29/18 Entered 10/29/18 18:59:19                      Exhibit C
     0.39, rr.11--13                      Pg 11 of 14
                                 EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT

                   (5) Where a deposition is filed in the Central Office and the cause or matter
                is proceeding in the Chancery Division in the Royal Courts ofJustice, a copy of
                the deposition shall be made in the Central Office and transmitted to
                Chancery Chambers.
      39/11/1     HISTORY OF   RULE-Amended by S.I. 1982 No. ll 11.

      39/11/2      Effect of rule-T he general practice is for the deposition of Lhe witness to be taken down by
                th examiner, not rdinarily by question and answer, but rather in narrative form so as to
                represent as nearly as may be th evidence of th witness, though if any particular question or
                answer appe~rs to the examiner to have a special importance he may set out or direct that the
                exact words be set out in the deposition.
                   Nowadays, however, with modern methods of shorthand, transcription and so forth, the
                practice should, subject to the question of the cost involved, ordinarily take the form of a verbatim
                transcript of question and answer, which is the more convenient and more accurate way of
                recording the evidence taken by def osition ( ee per Pennycuick V.-C. in Llcyds Bank Ltd v. Marean
                [1973] 1 W.L.R. 339 at 348; [1973 2 All E.R. 359 at 371).

      39/11/3     Shorthand writer-By arrangement a shorthand writer may be and usually is employed and
                the signature of witnesse · i' not required. Where an inaccuracy in the filed transcript is
                discover d, the depo ition can on motion be taken off the file and returned to the examiner for
                correction; the costs so incurred are co ts in the cause (ibid.).
      39/11/4     Video recordlng-Reque ts for examinations to be recorded on video tape are fre9uently
                made, especially fro m the USA, and there is no objection to this form of recording of the v1dence
                provided that a written record is al o made.                                                   ..

      39/11/5     Depositions-The aepositions must be authenticated by the signature of the examiner.
                  The omission of the examiner's signature to the depositions is not uch an irregularity as to
                prevent the Coun from directing them to be filed upon terms (Stephcnsv. Wan/din (1854) 19 Beav.
                585) and where an examiner died without signing deposition they were allowed to be received in
                evidence without uch signature (FeUhouse v. Bailey (1866) 14 W.R. 827; and see Bryson v, Warwick
                & Birmingham Canal C,0. (1853) 1 W.R. 124).
                  All alterations and interlineation in the depositions should be initialled by the examiner.

      39/11/6     Time to return depositions-Where witnesses are examined on an interlocutory application,
                the examiner is at liberty to return part o( the depositions at a lime, but if the evidence is being
                taken for the hearing it seems that he cannot return any until the examination is closed ( Clai'(t.v,·
                Gill ( 1854) 1 K. & J. l 9). 'ee a ca e of a motion by the plaintiff complaining of the ·une of
                cross-examination adopted by defendant (Maple v. Stevenson [1888) W.N. 62).

      39/11ll     "Must be sent"-In actions proceeding in London, the examiner should not send the
                deposition to the solicitor or parly but should forward them under seal directed to the Senior
                Master, Ce ntral Office, Royal Courts ofJu tice, London WC2A 2LL, where th case is in the Ch D
                or QBD, or to the Senior Di ·trictJudge, Family Division, Somerset Hou e, London WC2R lLP,
                where the case is proceeding in tlJat division, or wher the case is an Admiralty case to the
                Admiralty Registrar, Royal ourts ofjustice, London WC2A2LL, or the examiner may himself file
                th depositions in the Admiralty Registry. T hey will not be accepted at th Central Office for filing
                unless received under cover from the exam iner.
                  In cases proceeding in the District Registry the depositions must be sent to the District Judge.

      39/11/8     "And there filed"-No copy will be issued as examined until the filing fee is paid.

                                                                                                                    '
              Time taken by examination to be indorsed on depositions (0.39, r.12)
        39/12    12. Before sending any deposition to the district registry or the q~nwa1
              Office under rule 11 (4) the examiner must indorse on the depos1t1on a
              statement signed by him of the time occupied in taking the examination a,Iil,G
              the fee received in respect thereof.
      39/12/1     Effect of rule-It is imperative in its terms. Its object is to determine the amount of the fe{fl
                under r.19, especially fees 3 and 4. Its observance saves much trouble on taxation.              i


                Special report by examiner (0.39, r.13)
        39/13     13. The examiner may make a pecial report to the Court with regard to a,n~
                examination taken before him and with regard to the absence or conduct-Or
                any person thereat, and the Court may direct such proceedings to be taken, 0
                make such order, on the report as it thinks fit.
                                                                736
                                                                          0.39, rr.13-15
            09-01161-smb    Doc
                  EVIDENCE BY   383-3 Filed
                              DEPOSITION:     10/29/18
                                          EXAMINERS      Entered
                                                    OF THE COURT 10/29/18 18:59:19    Exhibit C
                                               Pg 12 of 14
  Effect of rule-The right of an examiner to report under this rule is intended to give him an          39/13/1
    ortunity of recording facts, e.g. th witness fainted or rose to his feet and tried to assault the
~p,~ xanuning c~mnsel, and it is not p~·ope.r f?r th examiner t? give hi. opinion on the
:~dibility of the w1tnes (see, perPearceJ. m Re Wipperman (deed.), Wisslerv. Wtpperman [1955) P.
59; [1953] 2 W.L.R. 706; (1953] 1 All E .R. 764).


Order for payment of examiner's fees (0.39, r.14)
   14,-(1) ff the fees and expenses due to an ex-a.miner are not paid he may 39/14
report that fact to the Court, and the Court may direct the official olicitor to
apply for an order against the party· on whos application the order for
examination was made to pay the examiner the fees and expenses due to him
in r:espect of the examination.
   (2) An order under this rule shall not prejudice any determination on the
~ation of costs or otherwise as to the party by whom the costs of the
e,xamination are ultimately to be borne.
   Payment of examiner 1s fees-Under this rule, upon the examiner reporting to the Court                39/14/1
that bis fees have not been paid, the Official Solicitor at the direction of the Court will apply for
the payment of the fees.
   The party on who e application the order for exaq1ination was made is primarily liable to pay
all the fees and expenses of the examiner, even where both sides join in the examination (Linley v.
'Mo,u14,r (1903) 88 L.T. 829).



Perpetuation of testimony (0.39, r.15)
   15.-(1) Witnesses shall not be examined to perpetuate testimony unless 39/15
an action has been begun for the purpose.                     .
    (2) Any person who would under the circumstances alleged by him to exist
~ecome entitl~d, upon the happening of any future event, to any honour,
t1tle, dignity or office, or to any estate or interest in any real or per onal
property, the right or claim to which cannot be brought to trial by him before
th~ happening of such event, may begin an action to perpetuate any testimony
which may be material for establishing such right or claim .
  . (3) No action to perpetuate the testimony of witne ses shall be set down for
tna'.l.

u ~ffect .o frule--Tbe Court ha a discretion as to making an orderforexamination ofwitnesse             39/15/1
  n er this rule ( West v. achviUe (1903) 2 Ch. 378, CA) .

tel
Gf~~-re a     1u~tion is raised during the lifetime ofa person of unsound mind a to the legitimacy
     c ild o his wife, see as to the prop r mode of instituting a suit to perpeluate lestimony with
· erence to that qu tion (Re Stoer (1884) 9 P.D. 120).
l'tW1ere ape!· on can be pr sented by the plaintiff und r F.L.A. 1986, s.56 (see SCP 1997, Vol. 2,
fer ~o e~tab~1sh bis legitimacy, the Court will not, in the exercise of its discretion, make an otder
   0ex~~1au~m of witnesses in an a tion for perpetuation of testimony ( West v. Saclwille).
mi    ht e ul~ 10 d fence, p~nti:ff ob~ained an o.rder that th_e action might proceed, and that he
JaJe.s (~et liberty to xamme th w1me se as 1f the pleading were do ed (Mat·quess of Bute v.
   As      .6) 33 Ch.D. 157).
PUbli~o .tuts to perpetuate testimony, see further Story's EquityJurisprudence,] 505-1512; as to
Vane {ruon of the evidence taken, see ibid., at 1516; Moggridgev. Hall (1880) 13 Ch.D. 380; Vanev.
Buiev J76) 24 W.R. 453 at 565. The evidence is u ually taken before an examiner (see Marqtds of
       ;t
Were an,esd (1886) 33 h.D. 157) . The principles oflaw relating to suits top rpetuate testimony
        ate by O'Connor, M.R. (Ireland) Kelly v. Kelly [1917] 1 Ir.R. 51.

br~tr~~itions-:Depo itions which have been taken in a suit to perpetuate te   timony instituted         39/15/2
h1m Uni ecessor m title of a party to an action are not admissible as evidence of admi ··ion by
proci.uc ~ss _they are proved to have been adopted and used by him. IL i not enough that when
Urban~ ft~m the Record Office they are found lo have been unsealed (Euans v. Merthyr Tydfil
          mcil (1899) 1 h. 241).

t~~~~aJion-An order for the publication of deposition . taken in an _acti n to perpe~ate                39/15/3
Ot.berwis Y.15 neces~ary and hould not b made, unless the witnesses are e1th ·r dead or so 111 or
the issut 1nchapac1tated a to be unable to att nd and give evidence in open Court al the trial of
          in t e ub equem action with reference to which their evidence is desired (Beresford v.

                                               737
09-01161-smb               Doc 383-3                       Filed 10/29/18 Entered 10/29/18 18:59:19                                                                         Exhibit C
  •        ..6-19
                                                                  Pg 13 of 14
                                                EVIDENCE BY DEPOSITION: EXAMINERS OF THE COURT

                Att.-Gen. [1918] P. 33, CA); as LO in p ction of exhibits filed or deposited Lher with, see Anso,
                Tooth [1917] W.N . 234.               .                                                          ~ti.



                Examiners of the Court (0.39, r.16)
       39/16       16. A sufficient number of barristers, of not les than three years' tandin
                shall b appointed by the Lord Chancellor to act as examiner o the C Urtf3'
                a period not exceeding five years ata time, but the Lord Chancellor mayatanr
                timer voke any such appointment.                                              Y

                As~ignment of examinations to examiners of the Court (0.39, r.17)
       39/17      17 .-( l) The examination to be taken before examiner of the Court shall
                be assigned to ~em i? rotation by th~ proper officer in t~e qenb·al Office. ·
                  (2) If an exammer 1s unable or declines to take an examination assigned t(:)
                him, the examination shall be assigned to some other examiner unde~
                paragraph ( 1).                                                         ·
      39/17/1       HISTORY OF            RULE-Amended by RSC (Amendment No. 2) 1982 (S.I. 1982 No. 1111).

                Obtaining assignment of examiner of the Court (0.39, r.18)
       39/18      18.-(1) The party prosecuting an order for examination before an
                examiner of the Court must take the order or a copy thereof to the proper
                officer mentioned in rule 17 for him to note on it the name of the examiner te
                whom the examination is to be assigned and must leave a copy of the ordel'
                with that examiner's clerk.                                              ·
                   (2) A copy of the order for examination is sufficient authority for the
                examiner whose name is indorsed on it to proceed with the examination.
      39/18/1     Effect of rule-They provide for the appoin Lment, rotation and assignmemof examiner of~ie
                Court to take examinations of witne ses und r this Order.
                  The order for examination should be taken to the Rota Clerk, Room E217, Royal Courts oF
                Ju tice and will be indorsed with the name of the examiner. No fee is payable.          ,
                  As to Admiralty examiners, see 0.75, r.30(7).                                  ·

             Fees and expenses of examiners of the Court (0.39, r.19) ·
       39/19   19.-(1) The examiners of the Court shall be entitled to charge the fees
             mentioned in the folJowing Table:
                                                                             TABLE OF EXAMINERS' FEES
                                                                                                                                                                                        £
                     1. For each day for which an appointment to take an examination is
                given . .... .. . . ... . . . . . . ... . .. . ... . .. . .. . ... ... .. .. ... . . .. .. . . . . .. . . .. .. . .. . .. . .. . ... . . . . . . ... .. . . .. .. ...   32.QO
                  2. For each hour or part thereof (after the first hour) occupied in
                an examination within 5 kilom tres from the principal entrance of
                the Royal Courts ofJustice .................................................................                                                                            16.00
                  3. For each half day of 3 hours or part thereof occupied in an
                examination beyond 5 kilometres from the principal en trance of the
                Royal Courts ofjustice .......................................................................                                                                          3,7,.~

                  (2) The party pro ecuting the order must also pay an rea nable trave!Hn.g
                and other expen e , including charge for the room (other than qre
                examiner's chambers) where the examination is taken.                      ..
                  (3) An examiner shall not be obliged to send any deposition to the Gen~ra1
                Office under the rule 11 (4) until all fees and expen e due to him in re pectef
                the examination have been paid.
      39/19/1       HISTORY OF            RULE-Substituted by S.I. 1985 No. 1277 and S.I. 1991 No. 2671.

      39/19/2     Fees and expenses-The fees Nos 1 and 2 must be paid by the party or his  . so r10.'t0 ronnLwhoand
                application the order for examination was made, at the time of obLaining the app01nune '

                                                                                                       738
                                                                        0.39, r.19
   09-01161-smb   Doc
           EVIDENCE BY 383-3   Filed
                       DEPOSITION:   10/29/18 OF Entered
                                   EXAMINERS     THE COU 10/29/18
                                                         RT       18:59:19 Exhibit C
                                      Pg 14 of 14
       e retained by 1..he examin~r and his cle1·k respec.tively, wheth r the examinat.ion is taken _or
mro' ¥he other fees shall be pa1d so soon a · Lhe exammaoon has been concluded, 1..oge1.her with
noL rraveUing or other expenses as above mentioned.
~he half hours occupied are to b indorsed on the depositions (r.12).
  The day in fee numbered 3 appear LO be an artificial day of six hours. Thi method was
::Lheut
  J:t>scituted in 1845 for the previou method of counting thirty folios of depositions as a "day"
           reference to the time actually occupied (Small v. Allwood (1835) 1 Y. & C. Exch. 37 at54).




                                                739
